ae Case 7:20-cr-00131-CS Document 41 Filed 12/11/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

a 20 Ch \3\
Buskin Cerdeve

Defendant(s).

ot

Defendant 20 shi Cm rs V6 hereby voluntarily consents to

participate . -¢ following proceeding via__~“videoconferencing or __ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver
of Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

x Pleg _

 

 

 

 

LY ,
Defendant’s Signature Defendant’ Ss Govtieet! 5 Siptfature
(Judge may obtain verbal consent on
Record and £?«-n for Defendant)
© inth: | ae ; . ees
SX Cardove ame. Senting JSP.

 

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone oe igrnnclogy.

- pe) a fe s #, V

Y ecew lez I, AORO fi ig & f

Date USS. District ind pe/uebatfesistate.
Judge

 
